DETAILED ACTION
This communication is in response to the request for continued examination filed 13 September 2021.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 September 2021 has been entered.

Response to Amendment/Remarks
As indicated in the PTAB decision (26 March 2021), the rejections under 35 USC § 103 were reversed. After further search, Examiner finds that the claim limitations are not found in the prior art either in a single reference or in an obvious combination of references.
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find cannot be practically performed in the human mind, at least because they require a processor accessing electronically stored information which is obtained over a network” similar to Example 37. Remarks at 15. The type of information determined in Example 37 was such that it could not be determined with a human mind. The claims herein recite obtaining and using information already known. Further, it is indicated that Example 37 did not recite any method of organizing human activity. The claims herein do recite a concept that falls into this grouping and thus the claims recite a judicial exception.
Applicant argues that “the elements, when evaluated outside of a vacuum, with consideration on how all limitations interact and impact each other, and given weight, sufficiently limit the idea of using data associated with content segments to determine confidence scores for promotional contents on platforms to a practical application of a system including networked components (processor(s) and non-transitory electronic storage) which distribute content via online platforms for consumption via computing platforms of consumers.” Remarks at 19. The storage elements merely store data. The network merely transmits data. The processor performs conventional process steps. Both alone and in combination, the storage, the network, and the processor are generic elements that are not performing anything other than generic computer functions.
Applicant argues that “one or ordinary skill in the art would recognize the claimed inventions as providing an improvement in the field of online content promotion and distribution.” Remarks at 20. The improvement must be an improvement to technology or to a technical field. While the courts have not provided an explicit test for this, the decided cases have related to hardware improvements rather than improvements to a business process. See MPEP 2106.04(d)(1).
Further, as indicated in the PTAB decision, the specification indicates that conventional computer components are used in a conventional manner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a 
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 1 and 11) The “determine, based on the first metadata, a first set of confidence scores quantifying likelihood of success to direct consumers to the first content segment on the first online platform from a second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical processors configured by machine readable instructions to” (claim 1) or “implemented by a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions” (claim 11) language, the claim encompasses a user manually utilizing known information to determine a set of scores.
(Claims 1 and 11) The “determine, based on the second metadata, a second set of confidence scores quantifying likelihood of success to direct the consumers to the second content segment on the first online platform from the second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical processors configured by machine readable instructions to” (claim 1) or “implemented by a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions” (claim 11) language, the claim encompasses a user manually utilizing known information to determine a set of scores.
(Claims 1 and 11) The “aggregate the first set of confidence scores to determine a first aggregate 
(Claims 1 and 11) The “aggregate the second set of confidence scores to determine a second aggregate confidence score for the second content segment, the second aggregate confidence score quantifying a second aggregate likelihood of success to direct the consumers to the second content segment on the first online platform from the second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical processors configured by machine readable instructions to” (claim 1) or “implemented by a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions” (claim 11) language, the claim encompasses a user manually aggregating scores.
The claimed concept of a method of using data associated with content segments to determine confidence scores and select segments for promotion is an advertising activity. This concept falls within the certain methods of organizing human activity grouping. 
Claims 2-4 and 12-14 further narrow what is meant by “metadata” and does not take the claims out of either abstract idea grouping.
Claims 5-7 and 15-17 further limit how the scores are calculated, but these limitations can still 
Claims 8 and 18 recite monitoring the consumer response. This step is advertising activity and thus the claims remain in the abstract idea groupings.
Claims 9 and 19 recite making a determination about a consumer’s activity. This limitation can be performed in the human mind. This claims remain in the abstract idea groupings.
Claims 10 and 20 recite determining an additional score. This limitation can be performed in the human mind and thus the claims remain in the abstract idea groupings.
The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. 
Claims 1-10 recite the additional element of a system comprising: non-transitory electronic storage; and one or more physical processors configured by machine-readable instructions and includes no more than mere instructions to apply the exception using this generic computer system. The system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 11-20 recite the additional element of a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions and includes no more than mere instructions to apply the exception using this generic computer system. The system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688